Case 1:18-cv-00611-WES-LDA Document 31 Filed 03/29/21 Page 1 of 13 PageID #: 465



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND
 ____________________________________
                                      )
 ANA QUEZADA,                         )
                                      )
      Plaintiff,                      )
                                      )
           v.                         )   C.A. No. 18-611 WES
                                      )
 CITY OF PROVIDENCE,                  )
                                      )
      Defendant.                      )
 ____________________________________)


                            MEMORANDUM AND ORDER

 WILLIAM E. SMITH, District Judge.

       Before the Court is a Motion for Summary Judgment, ECF No.

 18, filed by the City of Providence (“Defendant” or “City”).              In

 the alternative, Defendant moves for partial summary judgment as

 to Plaintiff’s claim of damages for emotional distress.             For the

 reasons explained below, Defendant’s Motion is DENIED in part, and

 GRANTED in part.

 I.    BACKGROUND

       During the events at issue, Plaintiff was employed as a

 housing inspector in the City’s Department of Inspection and

 Standards (“the Department”).          Def.’s Statement of Undisputed

 Facts (“SUF”) ¶ 1, ECF No. 19.         Plaintiff and her coworkers were

 members of the Laborer’s International Union of North America,

 Local 1033, and Plaintiff was a union steward.             Id. at ¶¶ 3-4.
Case 1:18-cv-00611-WES-LDA Document 31 Filed 03/29/21 Page 2 of 13 PageID #: 466



 She also served as a state senator during this period.             Id. at ¶

 2.

       On June 8, 2017, Plaintiff initiated a conversation with

 Department Director Jeffrey Lykins in an open office setting

 regarding concerns she had about recent hiring and promotion

 decisions.      SUF ¶¶ 5, 23-36.    During this conversation, Plaintiff

 questioned Mr. Lykins as to whether the Department did not promote

 another city employee, Rodis Rodriguez, who was employed at the

 Department as an Electrical Inspector II, because of his ethnicity.

 See id. at ¶¶ 22, 34-35; Quezada Dep. 20:20-21:7, ECF No. 25-1.

 Mr. Rodriguez was present for the conversation between Plaintiff

 and Mr. Lykins.       Quezada Dep. 27:23-28:2.        Mr. Lykins justified

 the delay in choosing a candidate by stating that the Department

 was instituting a new testing requirement; Plaintiff asserted that

 were Mr. Rodriguez “a white electrical inspector,” the Department

 would not have imposed a testing requirement.               SUF ¶¶ 34-35.

 During    the    conversation,     Plaintiff   also    asserted   that   the

 Department      had   discriminated       against     an   African-American

 apprentice inspector, treating him less favorably than a white

 counterpart.      Id. at ¶ 36.

       There is conflicting evidence regarding other aspects of the

 conversation.     At his deposition, Mr. Lykins stated that Plaintiff

 loudly called him a racist, and that people across the office could

 hear the conversation.         Lykins Dep. 23:7-24:23, ECF No. 25-4.

                                       2
Case 1:18-cv-00611-WES-LDA Document 31 Filed 03/29/21 Page 3 of 13 PageID #: 467



 Plaintiff disputes this account, pointing to her testimony that

 she stated that Mr. Lykins engaged in discriminatory actions, not

 that he was a racist.         Pl.’s Statement of Disputed Facts ¶ 36, ECF

 No. 25.      Additionally, she notes that there is no evidence that

 other   employees      were   able    to   hear       what   was   said    during   the

 encounter.      See id. at ¶ 37 (citations omitted).

        The    City    subsequently     held      a    disciplinary        hearing   and

 suspended Plaintiff for five days.                   SUF ¶¶ 43, 49.       While Sybil

 Bailey, as Human Resources Director, was the ultimate decision

 maker regarding discipline, she and Mr. Lykins discussed which

 disciplinary measures should be taken.                   Id. at ¶¶ 44, 48.           In

 deciding to impose the suspension, Ms. Bailey represented that she

 took into account a previous warning Plaintiff had received for

 “unprofessional and inappropriate behavior” after a contentious

 conversation with a colleague.                 Id. at ¶ 15, 50, 51.           News of

 Plaintiff’s suspension was reported in the local press.                       Id. at ¶

 52.

        Plaintiff claims that the City violated Title VII and the

 Rhode Island Fair Employment Practices Act by retaliating against

 her for opposing discrimination in the workplace.                      Compl. ¶¶ 18-

 25, ECF No. 1-1. She seeks compensatory damages, punitive damages,

 and attorney’s fees and costs.                 Id. at 4-5.         Plaintiff asserts

 that her suspension was “widely known by people inside and outside

 of    the    City    government”     due   to    the     press     coverage    of   her

                                            3
Case 1:18-cv-00611-WES-LDA Document 31 Filed 03/29/21 Page 4 of 13 PageID #: 468



 suspension, and that as a result of the suspension, Plaintiff “lost

 wages, suffered embarrassment and humiliation, and her reputation

 has been harmed.”       Id. at ¶¶ 14, 16.

        Defendant argues in its Motion that it is entitled “to summary

 judgement because the suspension arose not out of the content of

 Ms. Quezada’s complaints, but the time, place and manner in which

 she chose to express them.”      Mot. for Summary J. 1.       Alternatively,

 Defendant seeks partial summary judgment on Plaintiff’s claim for

 damages arising from the publication of her suspension, arguing

 that     Plaintiff   “cannot    point       to   any   admissible   evidence”

 demonstrating that Defendant leaked news of her suspension to the

 media.    Id.

 II.    LEGAL STANDARD

        Summary judgment is proper if the movant demonstrates that

 “there is no genuine dispute as to any material fact and the movant

 is entitled to judgment as a matter of law.”                Fed. R. Civ. P.

 56(a); National Amusements, Inc. v. Town of Dedham, 43 F.3d 731,

 735 (1st Cir. 1995) (“[A] party seeking summary judgment [must]

 make a preliminary showing that no genuine issue of material fact

 exists.    Once the movant has made this showing, the nonmovant must

 contradict the showing by pointing to specific facts demonstrating

 that there is, indeed, a trialworthy issue.” (citing to Celotex

 Corp. v. Catrett, 477 U.S. 317, 324 (1986))).



                                         4
Case 1:18-cv-00611-WES-LDA Document 31 Filed 03/29/21 Page 5 of 13 PageID #: 469



       In determining whether summary judgment is proper, the Court

 “view[s] the record in the light most favorable to the party

 opposing the motion, accepting all reasonable inferences favoring

 that party.”      Contl. Cas. Co. v. Canadian Universal Ins. Co., 924

 F.2d 370, 373 (1st Cir. 1991) (citation omitted).            At this stage,

 the Court is not tasked with “weigh[ing] the evidence but [rather]

 determin[ing] whether there is a genuine issue for trial.”               Id.

 (quotation and citation omitted).

 III. DISCUSSION

       Title VII prohibits “discriminat[ion] against any . . .

 employee[] . . . [because she] has opposed any practice made an

 unlawful      employment   practice   by   this   subchapter . . . .”      42

 U.S.C.    §   2000e-3(a).     Employers    are    further   prohibited   from

 discriminating against employees because of their membership in

 certain protected classes, such as race.            See 42 U.S.C. § 2000e-

 2(a)(1); see also 42 U.S.C. § 1981.           A claim of retaliation “in

 contravention of Title VII prompts a three-step analysis[,]” known

 as the McDonnell Douglas factors.          Jennings v. Tinley Park Cmty.

 Consol. School Dist. No. 146, 864 F.2d 1368, 1371 (7th Cir. 1988)

 (citing Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248,

 252-53 (1981); McDonnell Douglas Corp. v. Green, 411 U.S. 792,

 802-04 (1973)).

       Plaintiff first “has the burden of proving a prima facie case

 of discrimination based upon opposition to an unlawful employment

                                       5
Case 1:18-cv-00611-WES-LDA Document 31 Filed 03/29/21 Page 6 of 13 PageID #: 470



 practice.”        Id. (citation omitted).              To do so, she must show that

 she    was   “engaged     in   statutorily             protected   expression,     viz.,

 opposition to a seemingly unlawful employment practice[,]” that

 “she suffered an adverse employment action[,]” and that “there was

 a causal connection between the statutorily protected expression

 and the adverse employment action.”                      Id. at 1371-72 (citations

 omitted); see also id. at 1372 (“The plaintiff need not establish

 that   the    action     she   was   protesting          was   actually    an   unlawful

 employment practice; but rather only that she had a reasonable

 belief that the action was unlawful.” (citation omitted)).                           If

 “the plaintiff is able to establish a prima facie case, the burden

 shifts       to    the    defendant      to        articulate       some    legitimate

 nondiscriminatory reason for the adverse employment action.”                        Id.

 at 1372 (quotations and citations omitted).                         If an employee’s

 “conduct is unreasonable, [but] borne out of legitimate protest,”

 the    disciplinary      action      “does       not    violate    Title   VII.”     Id.

 (citations omitted).           If the defendant meets that burden, “the

 burden then shifts to the plaintiff to show that the defendant’s

 articulated reason was truly pretextual for the defendant’s actual

 discriminatory motive.”           Id. (citations omitted).

        Plaintiff meets the first step of this test, because she

 “communicate[d] to her employer a belief that the employer ha[d]

 engaged in . . . a form of employment discrimination,” thus

 constituting her “opposition to the activity.”                     Crawford v. Metro.

                                              6
Case 1:18-cv-00611-WES-LDA Document 31 Filed 03/29/21 Page 7 of 13 PageID #: 471



 Govt. of Nashville and Davidson Cty., Tenn., 555 U.S. 271, 276

 (2009) (citations and emphasis omitted).                   After speaking to her

 employer, she was disciplined and then suspended shortly after,

 demonstrating a causal connection between her activity and the

 adverse employment action.            See SUF ¶ 51.

       Defendant does not dispute this first step, but instead

 focuses on the second and third steps.               Defendant argues that the

 City did not retaliate against Plaintiff because she engaged in

 protected     activity,    but        rather   because       she    expressed     her

 opposition in a time, place, and manner that were unreasonable.

 See Mem. Supp. Mot. Summ. J. 16, ECF No. 18-1; see also Def.’s

 Reply to Pl.’s Opp’n 7-8, ECF No. 26; Jennings, 864 F.2d at 1372.

 Defendant    thus   argues,      by    implication,    that       Plaintiff     cannot

 demonstrate that the City’s articulated reason is pretextual.

       Specifically, Defendant states that Plaintiff’s choice to

 “dress down” her supervisor “during the workday,” “in a communal

 workspace before an audience of her co-workers and Mr. Lykins’

 subordinates     [that    was]    open    to   the    public,”      was    “patently

 unreasonable.”      Mem. Supp. Mot. Summ. J. 21.            Defendant notes that

 she could have instead “met with Lykins in a private setting[,]

 filed a grievance[,] gone to Human Resources[,]” or accessed other

 resources to express her complaints, such as the City’s Equal

 Employment    Opportunity     Officer.         Id.    at    22.      All   of   these



                                           7
Case 1:18-cv-00611-WES-LDA Document 31 Filed 03/29/21 Page 8 of 13 PageID #: 472



 approaches would have been well known to the Plaintiff, a union

 steward.    SUF ¶¶ 3-4.

        Defendant relies on two cases to support its contentions,

 Kiel v. Select Artificials, Inc., 169 F.3d 1131 (8th Cir. 1999),

 and Creal v. Springhill Ford, Inc., No. 06 C 0175, 2007 WL 3120106

 (N.D. Ill. Oct. 19, 2007).            In Kiel, a deaf employee requested

 repeatedly that his company purchase a telecommunications device

 for him. 169 F.3d at 1134. When a co-owner of the company informed

 him that the company would not purchase the device, the employee

 shouted in front of multiple other employees, “You’re selfish,

 you’re selfish” while “[v]isibly frustrated and upset . . . .”

 Id.    He then slammed his desk drawer and made a comment about the

 co-owner’s recent purchase of a new car.                 Id.    The Eighth Circuit

 affirmed the district court’s grant of summary judgment for the

 defendant,      holding       that      while          the     “requests   for   a

 [telecommunications         device]    were        protected     communications[,]

 [i]nsulting [the co-owner] and indulging in an angry outburst in

 the presence of co-workers . . . were certainly not, [as there is]

 no right to be rude.”        Id. at 1136.         In Creal, an employee arrived

 45    minutes   late   to   work,     and       when   reprimanded,   “express[ed]

 irritation with [his supervisor for] ‘riding him’ or ‘getting on

 him’ and then accuse[d] [him] of racially discriminating against

 him” while swearing.        2007 WL 3120106, at *8.             The district court

 granted summary judgment in the employer’s favor.                   Id. at *9.

                                             8
Case 1:18-cv-00611-WES-LDA Document 31 Filed 03/29/21 Page 9 of 13 PageID #: 473



       The facts here are not as clear cut.               To begin with, Plaintiff

 and    Mr.    Rodriguez’s      account        of   the     conversation   differs

 significantly from Mr. Lykins’.               At his deposition, Mr. Lykins

 testified that Plaintiff called him a racist “quite loudly” and

 “talked about what [Mr. Lykins] was doing for the black guy as

 opposed to the white guy.”           Lykins Dep. 23:7-10.          But Plaintiff

 contends that she did not raise her voice in their “frank, informal

 conversation” and merely “questioned whether there was a ‘racial

 element’ to the Department’s decision making” and that Mr. Lykins

 responded to her by saying “You’re full of shit.”                 Opp’n to Summ.

 J. 4, 13, ECF No. 23 (citing Rodriguez Aff. ¶ 7, ECF No. 25-7;

 Quezada Dep. 29).       The fact that Plaintiff raised these concerns

 in an open office setting is not per se unreasonable, as “[t]he

 law   protects     employees    in   the      filing     of   formal   charges    of

 discrimination as well as in the making of informal protests of

 discrimination, including making complaints to management, writing

 critical letters to customers, protesting against discrimination

 by industry or society in general, and expressing support of co-

 workers who have filed formal charges.”               Matima v. Celli, 228 F.3d

 68, 78-79 (2d Cir. 2000) (citation omitted).                   Clearly a genuine

 issue of material fact exists as to whether Plaintiff’s behavior

 was “unreasonable[.]”        Jennings, 864 F.2d at 1372.

       Even if Plaintiff’s conduct is found to be unreasonable

 meeting      the   second   prong    of   the      McDonnell   Douglas    test,    a

                                           9
Case 1:18-cv-00611-WES-LDA Document 31 Filed 03/29/21 Page 10 of 13 PageID #: 474



  reasonable jury could also find that the City’s suspension of

  Plaintiff was pretextual.            The City had an open position available

  for which an employee, Mr. Rodriguez, appeared to be qualified.

  Posting Request Form, ECF No. 25-8.                The employee’s application

  was apparently pending for several months.                   Rodriguez Aff. ¶ 9.

  But when asked about the status of the position, Mr. Lykins stated

  that       the   Department    was   considering    implementing         new   testing

  requirements for positions like the one to which Mr. Rodriguez

  applied, even though the position had already been advertised.

  Id. at ¶ 8.        The reasoning Mr. Lykins provided for this was unclear

  at best.         See Lykins Dep. 29:1-32:25.       Moreover, there is disputed

  evidence that the Department had previously terminated an African-

  American apprentice inspector after his six-month apprenticeship

  for failing to pass a required test but did not terminate a white

  apprentice inspector, who had failed the test, until shortly after

  Plaintiff raised the issue in her conversation with Mr. Lykins.

  See Lykins Dep. 22:15-23:10, 26:25-27:19; Rodriguez Aff. ¶ 6.

         “When       assessing    a    claim    of   pretext    in    an    employment

  discrimination         case,   an    inquiring     court     must   focus      on   the

  motivations and perceptions of the actual decisionmaker.”                      Bennett

  v. Saint-Gobain Corp., 507 F.3d 23, 31 (1st Cir. 2007) (citation

  omitted). 1        While Ms. Bailey made the decision to suspend the



         In analyzing the facts present here, the Court reviews the
         1

  information decision-makers received as reflective of their
                                               10
Case 1:18-cv-00611-WES-LDA Document 31 Filed 03/29/21 Page 11 of 13 PageID #: 475



  Plaintiff,        Mr.   Lykins     discussed     his    recommendations        for

  appropriate       discipline     for   Plaintiff   with    Ms.   Bailey    after

  Plaintiff’s disciplinary hearing.             SUF ¶ 44.   This is all enough

  for a jury to conclude that the City’s stated reason was actually

  a pretext for retaliation against Plaintiff for raising a complaint

  of discrimination against Mr. Rodriguez.               Defendant’s Motion for

  Summary Judgment as to Plaintiff’s claims is DENIED.

  IV.    DAMAGES

         In the alternative, Defendant argues that it is entitled to

  partial summary judgment on Plaintiff’s claim for damages for

  emotional distress.        Plaintiff asserts that she suffered damages

  of    emotional    distress    arising    from   the   news   coverage    of   her

  suspension.       Opp’n to Summ. J. 19-20.         “An award of damages for

  emotional distress must be supported by competent evidence of

  genuine injury[.]”       Azimi v. Jordan’s Meats, Inc., 456 F.3d 228,

  235 (1st Cir. 2006) (citation and quotation omitted).              A plaintiff

  must also prove that the defendant’s actions “caused her emotional

  distress.”    Turic v. Holland Hospitality, Inc., 85 F.3d 1211, 1215

  (6th Cir. 1996).        “Summary judgment is proper when a plaintiff



  reasoning for suspending Plaintiff, rather than for the truth of
  the matter asserted.   Ramirez Rodriguez v. Boehringer Ingelhelm
  Pharmaceuticals, Inc., 425 F.3d 67, 76-77 (1st Cir. 2005) (holding
  that a company’s offering of report and statements to demonstrate
  why employee’s practice was inconsistent with company policy was
  not hearsay because it “explain[ed] the basis for its decision to
  terminate [the employee]”). As presented, Defendant’s evidence is
  not hearsay, as it addresses the decision-makers’ state of mind.
                                           11
Case 1:18-cv-00611-WES-LDA Document 31 Filed 03/29/21 Page 12 of 13 PageID #: 476



  fails to present evidence that the defendant’s negligence was the

  proximate cause of the plaintiff’s injury or evidence from which

  a reasonable inference of proximate causation may be drawn.”               Hall

  v. Eklof Marine Corp., 339 F. Supp. 2d 369, 377 (D.R.I. 2004)

  (parenthetical and citations omitted).

        Plaintiff’s claim of actual injury arising from the emotional

  distress    she    suffered    centers    around   general   frustration     and

  conjecture.       When asked how the emotional distress impacted her,

  she stated, “A lot.      Well, like I said at one point, the only thing

  you have in your life is your name. . . Because when they put your

  name in every newspaper in all the news, and they don’t say why

  they suspended you, people can think whatever they want.”               Quezada

  Dep. 71:12–22, ECF No. 18-6. However, where this claim for damages

  clearly fails is causation.           Plaintiff states that she “heard”

  that someone from the City of Providence leaked the news of her

  suspension, and that “[e]verybody [she] asked, they said it has to

  be the [C]ity because nobody knew about it.”              Quezada Dep. 68:24-

  69:13.     But a belief that no one else knew about her suspension

  except   for   herself   and    the   City    is   not   enough   to   plausibly

  demonstrate that the City leaked the news of suspension, as this

  “speaks in terms of possibilities . . . and does not state with

  sufficient degree of positiveness that Plaintiff’s injuries are

  the result of [Defendant’s conduct].”              Hall, 339 F. Supp. 2d at

  377 (citation and quotation omitted).              Accordingly, Defendant’s

                                           12
Case 1:18-cv-00611-WES-LDA Document 31 Filed 03/29/21 Page 13 of 13 PageID #: 477



  Motion for Summary Judgment is GRANTED as to Plaintiff’s claim of

  damages for emotional distress.

  V.    CONCLUSION

        For   the   reasons   described     above,   Defendant’s   Motion   for

  Summary Judgment, ECF No. 18, is DENIED in part and GRANTED in

  part.




  IT IS SO ORDERED.




  William E. Smith
  District Judge
  Date: March 29, 2021




                                       13
